November 24, 2009 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Fenway Funds (the Trust) File No. 33-19446 Ladies and Gentlemen: Enclosed is the 50th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this amendment are (1) to implement the changes required by the new Form N-1A, and (2) to effect a number of non-material editorial changes. Pursuant to Rule 485(a)(1) under the Securities Act of 1933, we have designated an effective date of December 28, 2009. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485 (b) filing that will include: (1) text addressing any SEC staff comments; and (2) updated financial statements for each series of the Trust. Pursuant to Rule 485 (d) (2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. Please contact me at (610) 503-2398 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, Barry A. Mendelson Principal and Senior Counsel The Vanguard Group, Inc. Enclosures cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission
